Citation Nr: 1543649	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  11-00 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right shoulder disability. 

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 




INTRODUCTION

The Veteran served on active duty from November 1962 to November 1984.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied service connection for a cervical spine disability and found that new and material evidence had not been received to reopen a previously denied claim for service connection for a right shoulder disability.  Jurisdiction over the claims file is currently held by the RO in Roanoke, Virginia. 

The July 2009 rating decision on appeal also denied entitlement to service connection for a low back disability.  The Veteran initiated an appeal with respect to the denial of this claim, but service connection was granted for intervertebral disc syndrome with degenerative changes of the lumbar spine in a June 2015 rating decision.  A 10 percent evaluation was assigned effective April 16, 2009.  The award of service connection constitutes a full grant of the benefit sought on appeal and the claim for entitlement to service connection for a low back disability is not before the Board.  


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to service connection for a right shoulder disability (status post right shoulder dislocation) was initially denied in an unappealed July 1985 rating decision.  

2.  The evidence received since the July 1985 rating decision does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

3.  A chronic cervical spine disability, currently diagnosed as degenerative disc disease and degenerative joint disease, was not present in service or until years thereafter and is not etiologically related to any incident of active military service.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received and the claim for entitlement to service connection for a right shoulder disability is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

2.  A chronic cervical spine disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

The claim for entitlement to service connection for a right shoulder disability, characterized as status post right shoulder dislocation, was initially denied in a July 1985 rating decision.  The RO found that service records were negative for any evidence of the claimed right shoulder injury and there was no evidence of a link between the Veteran's current disability and active duty.  The Veteran did not appeal the July 1985 denial of the claim and the rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

The evidence received since the July 1985 rating decision includes copies of clinical records from the Hampton VA Medical Center (VAMC) that are negative for complaints of shoulder pain or findings of a shoulder disability.  The Veteran has also submitted several statements in support of his claim reporting that he was not sure if his service records were complete, but also reporting that he did not routinely seek treatment for injuries during active service.  He has not provided any additional lay evidence describing his claimed in-service shoulder injury, his current symptoms, or a link between the two.  Thus, the medical and lay evidence added to the record is new as it was not previously considered, but is not material as it does not provide any evidence of a link between a current right shoulder condition and active duty service.  The medical records and lay statements do not pertain to an element of service connection that was previously lacking, i.e. a nexus between a right shoulder disability and active duty.  The Board therefore finds that the record does not contain new and material evidence and the Board cannot find a basis upon which to reopen; in this regard, the Board has carefully considered the holding and impact of Shade.  The claim to reopen is denied.

Service Connection Cervical Spine

The Veteran contends that service connection is warranted for a chronic cervical spine disability as it was incurred due to active duty service.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007). 

When a chronic disease is shown in service sufficient to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as arthritis, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The record establishes the presence of a current disability.  Private treatment records document complaints of neck pain and stiffness in September 2004 and a January 2008 MRI showed cervical spine osteoarthritis and disc degeneration.  Although service records are negative for complaints or treatment related to the cervical spine, the Board finds that an in-service injury is demonstrated.  The Veteran reports that he experienced neck pain during service, but did not seek regular treatment while on active duty.  His cervical spine was also normal at examinations performed throughout his military service.  However, the Veteran is competent to report the incurrence of injuries and the onset of pain during service.  The Board therefore resolves any doubt in his favor and finds that an in-service injury is established. 

Although the first two elements of service connection are present in this case, the record does not demonstrate a nexus between the claimed cervical spine condition and any incident of active duty service.  Service treatment records do not support the claim; there is no medical or lay evidence during service of a chronic cervical spine disability including arthritis.  The Veteran's spine was normal at an October 1982 service examination and his joint complaints at that time did not involve the neck or cervical spine.  Personnel records indicate that a separation/retirement examination was not deemed necessary and was therefore not performed.  

While the record establishes the current presence of cervical spine arthritis, there is no competent evidence of this condition until many years after the Veteran's discharge from active duty to allow for service connection on a presumptive basis as a chronic disease.  The earliest possible evidence of cervical arthritis dates from September 2004 when the Veteran received private physical therapy treatment for neck pain.  At that time, he reported a history of chronic cervical pain and prior physical therapy in 1998.  Even if the Board concluded that the Veteran manifested cervical arthritis in 1998, this still dates the condition to almost 15 years after his discharge from active duty.  Therefore, the Board cannot find that the Veteran manifested arthritis of the cervical spine within a year from his discharge from military service to allow for service connection on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

Service connection is also possible for certain chronic disabilities under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, the Veteran's degenerative joint disease of the cervical spine (i.e. arthritis) is a chronic disease listed in 38 C.F.R. § 3.309(a).  However, the Veteran has not reported a history of continuous arthritic symptoms since service.  Statements dated since receipt of the Veteran's claim contain vague reports of neck pain during service, but there are no post-service complaints of cervical pain until more than a decade after service.  The Veteran has also never reported experiencing continuous symptoms of neck pain since service.  As the record does not establish a continuity of symptomatology related to the cervical spine condition, service connection as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not possible.

There is also no competent medical or lay evidence in support of the claim.  None of the Veteran's treating private or VA physicians have linked his cervical spine disability to any incident of active duty service and the Veteran has never provided such a history to his doctors.  The Board has also considered the statements of the Veteran connecting his conditions to service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to report observable symptoms, such as the onset of neck pain, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence in this case.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  

In sum, the post-service medical evidence of record shows that the first evidence of a chronic cervical spine disability was many years after the Veteran's separation from active duty service.  In addition, the weight of the competent evidence is clearly against the finding of a nexus between the current disability and any incident of active service.  Accordingly, the Board must conclude that the preponderance of the evidence is against the claim and it is denied.  38 U.S.C.A. § 5107(b) (West 2002).


Duties to Notify and Assist

VA has certain duties to notify and assist a veteran in the substantiation of a claim.  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a May 2009 letter to include notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of claims to reopen, the duty to notify also requires VA provide notice of the reason for the previous denial of a claim and describe what evidence would be necessary to substantiate the element or elements found insufficient in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The May 2009 letter provided notice of the criteria necessary for reopening a previously denied claim and informed the Veteran of the reason for the prior denial of service connection for a right shoulder disability in the July 1985 rating decision.  VA has therefore substantially fulfilled its specific duties to notify with regard the Veteran's claim to reopen.  

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In correspondence dated during the claims period, the Veteran indicates that his service treatment records may not be complete.  In July 2009, he reported that he was seen at several military healthcare facilities during his active duty service and was informed that all his records would be stored at the National Personnel Records Center (NPRC) in St. Louis, Missouri.  In July 2010, the Veteran reiterated that he continued to search for records that may be missing-though he was unable to locate any additional medical records.  He also stated that he only sought treatment for medical conditions "from time to time" and did not routinely complain about his injuries.  The Veteran's service treatment records file is included in the claims file and was received from the NPRC.  It contains records from the facilities identified by the Veteran (including Bolling Air Force Base and various other military clinics) and paperwork explaining why a separation examination deemed unnecessary.  The Veteran has not provided any detail regarding the records he believes are missing, such as the disability they pertain to or the location they were created.  Review of the service records included in his claims file does not indicate there are outstanding records available for procurement and the Board therefore finds that the Veteran's service treatment records are complete and associated with the current record.  

Although VA has not obtained a medical examination or opinion addressing the etiology of the claimed cervical spine disability, there is no competent medical or lay evidence indicating that the Veteran's degenerative disc disease or degenerative joint disease may be associated with active service.  Therefore, a medical opinion is not required by the duty to assist.  In this regard, the Board observes that the Veteran has not reported a continuity of cervical spine symptoms since service or other lay statements sufficient to trigger VA's duty to provide an examination or medical opinion.  The Veteran has also not been provided a VA examination in connection with the claim to reopen service connection for a right shoulder disability; however, as the record does not contain new and material evidence, an examination is not warranted by the duty to assist.  U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(iii).  

For the reasons set forth above, the Board finds that VA has complied with the duties to notify and assist.


ORDER

New and material evidence has not been received and reopening of the claim for entitlement to service connection for a right shoulder disability is denied. 

Entitlement to service connection for a cervical spine disability is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


